DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 11, and 13 - 16 objected to because of the following informalities:  
Regarding Claim 10, “a building leak condition” in the final line of the claim should read “the building leak condition”
Regarding Claim 11, 13, 14, and 15 limitations recited in a previous claim should be preceded with “the” rather than “a”
Applicant is advised that should Claim 13 be found allowable, Claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should Claim 15 be found allowable, Claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the claims recite “normally operative”. It is unclear as to when operation/an operation can be considered “normal” thus rendering the claim indefinite.
Regarding Claims 1 and 10, the claims recite “best operating range mode”. It is unclear as to what the metes and bounds of a “best” operating range mode are, thus rendering the claim indefinite. What are the criteria of such a mode? The mode being optimized for what function?
Regarding Claims 1 and 10, the claims recite “flow conditions”. It is unclear as to what the metes and bounds of the conditions of flow are, thus rendering the claim indefinite.
Regarding Claim 1, the claim pertains to “a pressure monitoring process”. It is unclear as to if this limitation is intended to be structure pertaining to the system or instructions to be executed by the processor, thus rendering the claim indefinite.
Regarding Claim 1, the claim sets forth an apparatus and method steps of using the apparatus. It is unclear as to if infringement occurs when one creates the system that allows for the pressure monitoring process or when a processor is actually configured with the claimed pressure monitoring process, thus rendering the claim indefinite. 
Regarding Claim 5, it is unclear as to if the “pilot PRV” further limits the “PRV” or the “pressure control valve”, thus rendering the claim indefinite.
Regarding Claim 10, it is unclear as to if the pressure that changes at said PRV outlet is the same as the “PRV outlet pressure” previously recited in the claim or a different pressure, thus rendering the claim indefinite.
Regarding Claim 12, the claim recites “at least once before”. It is unclear as to when “at least once before” is, thus rendering the claim indefinite.
Regarding Claims 13 and 14, the claims recite “to give an update of said lockup pressure”. It is unclear as to what is being updated, thus rendering the claim indefinite.
Claims dependent upon rejected Claims are therefore rejected as well.

Conclusion
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 can be overcome.  However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856